Citation Nr: 0623664	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits. 





ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from November 1941 to May 1946.  He died in June 2003.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDING OF FACT

At the time of the veteran's death, he had no pending claims 
for entitlement to any VA benefits.


CONCLUSION OF LAW

Entitlement to accrued benefits is denied. 38 U.S.C.A. § 5121 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date. 38 
C.F.R. § 3.159.

Whereas here the law, and not the evidence, is dispositive, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002). 

Analysis

The appellant has claimed eligibility to accrued benefits. 

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).  An application for accrued benefits must be 
filed within one year after the date of death.  Id.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, 'the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.'  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), cert. denied, 117 S. Ct. 2478 (1997), which stated 
that a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  

In the present case, the record shows that the veteran died 
in June 2003 and the appellant filed a timely claim within 
one year.  However, there were no claims pending at the time 
of his death.  Additionally, the appellant has never stated 
that there were pending claims at the time of the veteran's 
death.  Accordingly, as the veteran did not have claims 
pending at the time of his death, pursuant to Jones, the 
appellant's claim must be denied. 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


